ORDER ON REHEARING
March 11, 1997
Sallie Mae petitions for rehearing, noting that because the district court held that the statute did not embrace securitized loans, that court should not have addressed the constitutionality of the fee as applied to such loans. See Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 483, 80 L.Ed. 688 (1936) (Brandeis, J., concurring). We agree. Similarly, as we rejected the Secretary’s grounds for applying the fee to securitized loans, nothing in our decision should be taken as expressing any opinion on the constitutionality of the fee in that context, nor on whether there is any distinction, for constitutional purposes, between securitized loans and ones “held” by Sallie Mae in the most conventional sense of the term.